Citation Nr: 1102788	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for a disability manifested 
by high cholesterol. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability 
(TDIU). 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.  He served in the Republic of Korea from October 14, 1972 
to October 23, 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By that rating action, the RO denied entitlement to service 
connection for diabetes and hypertension (each to include as due 
to herbicide exposure); a disability manifested by low 
cholesterol and TDIU.  The Veteran appealed the RO's February 
2008 rating action to the Board. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Korea from October 14, 
1972 to October 23, 1973.

2.  The Veteran's assertion that he handled Agent Orange during 
military service in the Republic of Korea is not credible.  

3.  The preponderance of the competent and credible medical 
evidence of record shows that diabetes mellitus and hypertension 
were first demonstrated many years after military service and are 
not etiologically related to any incident thereto, to include 
exposure to hazardous materials, to include Agent Orange.

4.  Hypercholesterolemia (elevated cholesterol) is a laboratory 
finding and not a chronic disability for which VA disability 
benefits may be awarded.

5.  The Veteran retired from working on the railroad because of a 
non-service-connected neck injury sustained during a post-service 
automobile accident.

6.  The Veteran's sole service-connected skin disability has not 
been shown to preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his previous 
work history.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated during 
active military service and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5013A, 5017 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Hypertension was not incurred in or aggravated during active 
military service and its incurrence or aggravation during service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5013A, 5017 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Hypercholesterolemia is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The criteria for the assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (Court) (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the claims on appeal, via a 
June 2007 pre-adjudication letter, the RO specifically notified 
him of the substance of the VCAA including the types of evidence 
necessary to establish the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-VCAA adjudication notice as to the claims on appeal was 
provided in a June 2007 letter.  This letter informed the Veteran 
to advise VA of any evidence he thought would support the claims; 
that it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal entity; and 
advised the Veteran of where to send any information required by 
VA.  

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via the June 2007 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims.  Copies of 
the Veteran's service treatment records (STRs), service personnel 
records, as well as private and VA medical records, statements of 
the Veteran and representative are also of record.  

Under the VCAA, VA must provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his service connection and TDIU claims 
but no such examinations or opinions are required.  The Veteran 
has variously contended that he developed diabetes mellitus and 
hypertension due to herbicide exposure in Korea, or that he 
directly incurred diabetes and hypertension due to an excess of 
salt intake and/or as a result of being exposed to hazardous 
materials during service.  

As explained below, there is no competent evidence to suggest 
that herbicides were  used in the Republic of Korea during the 
time that the Veteran served in country (1972-1973) and there is 
no competent and credible evidence establishing that the Veteran 
was exposed to herbicides during military service from 1971 to 
1974.  The Veteran's reports of having sustained diabetes or 
hypertension as a result of such exposure, or otherwise in 
service or shortly thereafter are not credible.  Because there is 
no credible evidence of an event, injury, or disease, there is no 
obligation to provide the Veteran with a VA examination.  
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where Board makes 
finding that lay evidence regarding in-service event or injury is 
not credible, VA examination is not required).  

As the Veteran's claim for service connection for a disability 
manifested by high cholesterol is being denied as a matter of 
law, additional efforts to assist the Veteran, such as scheduling 
him for a VA examination, would serve no useful purpose. 

Concerning his claim of entitlement to TDIU, service connection 
is in effect for a skin disability and a 10 percent evaluation 
has been assigned.  Here, and as will be explained in the TDIU 
analysis below, the evidence reveals that the Veteran's skin 
disability undergoes periods of exacerbation.  For example, a 
March 2010 VA treatment record reflects that the Veteran had 
continued to complain of chronic groin puritis that he treated 
with various topical creams.  Otherwise, he had no other skin 
complaints and was doing well.  His symptoms were found to have 
been controlled by the topical creams.  Given these factors, 
especially that his disorder is subject to temporary 
exacerbations and does not result in a disability causing 
unemployability, no examination is warranted.  See Voerth v. 
West, 13 Vet. App. (1999) (feasibility of scheduling an 
examination during an exacerbation is a factor in determining 
whether VA has a duty to provide such an examination).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

II.  Service Connection Claims

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection can be granted for certain diseases, including 
diabetes mellitus and cardiovascular disease, if manifest to a 
degree of 10 percent or more within one year of separation from 
active service.  Where a Veteran served 90 days or more of 
continuous, active military service during a period of war and 
certain chronic diseases become manifest to a degree of 10 
percent within one year from date of termination of service, such 
disease shall be presumed to have been incurred in or aggravated 
by service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Diabetes Mellitus and Hypertension

There is no evidence suggesting the presence of diabetes mellitus 
or hypertension during military service or that it was manifested 
to a compensable degree within a year of service discharge, and 
the Veteran does not contend otherwise.  Thus, service connection 
for these disabilities is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  The Veteran contends that he has 
developed diabetes mellitus and hypertension as a result of 
having been exposed to hazardous materials, such as Agent Orange, 
during active military service in the Republic of Korea, or that 
he directly incurred diabetes and hypertension due to an excess 
of salt intake therein.

Post-service VA and private medical evidence shows that from 
2006, the Veteran continued to receive consistent treatment for 
diabetes mellitus and high blood pressure.   (See July 2006 
report, prepared by Catholic Health Services, reflecting that the 
Veteran's past medical history was significant for hypertension.  
The Veteran was diagnosed with diabetes mellitus and 
hypertension).  Because the evidence of record does not support a 
finding that the Veteran was exposed to herbicides during his 
active military service in the Republic of Korea, the 
presumptions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) do not 
apply and service connection for these disabilities cannot be 
awarded on a presumptive basis.  Id.

Official military service department records show that the 
Veteran served in the Republic of Korea from October 14, 1972 to 
October 23, 1973.  During that period, his military occupational 
specialist was a storage specialist.   The Department of Defense 
(DOD) has confirmed that the herbicide, Agent Orange, was used 
from April 1968 through July 1969 along the Korean demilitarized 
zone (DMZ) to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10.
As the Veteran served in the Republic of Korea long after this 
time, and the service department has reported no use of 
herbicides during the time he was in the Republic of Korea (i.e., 
1972-1973), as he has alleged, the evidence is against a finding 
that he was exposed to herbicides.  In addition, when seen at a 
VA clinic in February 2010, the Veteran definitively stated that 
he was not involved in handling or spraying of Agent Orange.  He 
was unable to recall if he had been exposed to herbicides other 
than Agent Orange.  (See February 2010 VA outpatient report). 
Since the evidence does not support a finding that the Veteran 
was exposed to herbicides during his active military service in 
the Republic of Korea, the presumptions of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e) do not apply.  

Nonetheless, a Veteran can still establish service connection 
with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that 
the competent and probative evidence of record is against a 
finding that the Veteran's currently diagnosed diabetes mellitus 
and hypertension are otherwise etiologically related to an 
incident of military service, such as an excess of salt intake or 
having been exposed to hazardous materials, such as Agent Orange.  

In his initial claim for VA benefits, received by the RO in 
February 1974, the Veteran made no reference to diabetes 
mellitus, hypertension or having been exposed to hazardous 
materials, such as Agent Orange. 

In April 2007, the Veteran claimed service connection for 
diabetes mellitus and hypertension based on exposure to toxic 
waste and Agent Orange.  On his Substantive Appeal, dated and 
signed by the Veteran in December 2008,  he claimed that the 
above-cited disabilities were a result of having been exposed to 
hazardous materials and an "enormous salt intake."  (See VA 
Form 9, dated and signed by the Veteran in December 2008). 

The Veteran's service treatment records are wholly devoid of any 
clinical findings of elevated blood pressure readings and/or 
sugar levels or other pathology commensurate with hypertension or 
diabetes mellitus.  A January 1974 service 
separation examination report reflects that the Veteran's 
endocrine and cardiovascular systems were evaluated as 
"normal."  A urinalysis was negative for albumin and sugar.  
The Veteran's blood pressure was 130/88.  The Veteran reported 
that he was in "Good Health." On a January 1974 Report of 
Medical History, the Veteran denied ever having had heart 
trouble, high blood pressure and sugar/albumin in his urine.  On 
DA Form 3082-R, Statement of Medical Condition, the Veteran 
indicated that there had not been any change in his medical 
condition. 

The post-service VA and private medical evidence of record is 
entirely silent for any suggestion of an etiological nexus 
between the Veteran's diabetes mellitus and hypertension to an 
incident of active military service, to include excess salt 
intake and exposure to hazardous materials, such as Agent Orange.  
Thus, service connection for these disabilities on a direct 
service connection basis is not warranted.  38 U.S.C.A. § 3.303.

In addition, given the fact that the Veteran has not reported any 
specific treatment for diabetes mellitus or hypertension during 
the period between his discharge from service in 1974 until 2006, 
the Board finds his reports of having these disabilities dating 
back to service or shortly thereafter not credible.  As noted 
above, the Veteran was initially diagnosed with diabetes mellitus 
and hypertension in 2006. See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

As to the Veteran's contention regarding a link between his 
diabetes mellitus and hypertension to military service, he is not 
medically qualified to render such an opinion.  The Board must 
determine the value of all evidence submitted, including lay and 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The evaluation of evidence generally involves a 3-
step inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must then 
determine if the evidence is credible, or worthy of belief.  Barr 
v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge, he is not 
competent to render an opinion that his diabetes mellitus and 
hypertension are etiologically related to military service, to 
include his claimed exposure to hazardous materials, such as 
Agent Orange, and excessive salt intake.  Barr, supra.; see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing 
laypersons not competent to state in-service symptoms were 
indicative of rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claims, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

High Cholesterol

The Veteran is seeking service connection for a disability 
manifested by high cholesterol.

VA has found that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities for 
compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).  Absent proof of a current disability, there can be no 
valid claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, service connection for a disability manifested by 
high cholesterol is not warranted.  As such, the preponderance of 
the evidence is against the claim for service connection for 
hypercholesterolemia, and the benefit-of-the-doubt doctrine is 
not for application with respect to this claim.

TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability. If there are two or 
more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Neither nonservice-connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history. 38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice- connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Here, service connection has been established for one disability-
-dermatomycosis of the groin and a 10 percent evaluation has been 
assigned.  Therefore, he does not meet the percentage standards 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

A TDIU rating may be granted on an extraschedular basis, pursuant 
to 38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996). An extraschedular rating 
is requested by the RO and approved by the Under Secretary 
Benefits or by the Director of Compensation and Pension Services.

The RO has considered extraschedular rating and has determined 
that referral for such extraschedular rating is not appropriate.  
(See September 2010 Supplemental Statement of the Case).  The 
Board may accordingly consider the issue without prejudice to the 
Veteran.

A schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the injury.  38 C.F.R. § 4.1; 
Van Hoose supra .

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is a 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 
4 Vet App. 225, 229 (1993).

As discussed in the preceding analysis, the Veteran has 
additional disabilities, such as diabetes mellitus and 
hypertension, which are not service-connected and cannot be 
considered when determining whether he warrants an extraschedular 
rating.

Consequently, the Board must now determine whether the Veteran is 
unemployable by reason of his service-connected disability alone, 
taking into consideration his educational and occupational 
background.  The Board finds that the preponderance of the 
evidence of record is against an award of entitlement to TDIU.  

The medical evidence of record does not support the finding that 
the Veteran's sole service-connected skin disability, evaluated 
as 10 percent disabling, has rendered him unemployable at any 
time.  Of particular note is a February 2010 VA treatment record, 
reflecting that the Veteran receives disability compensation from 
a railroad authority because of a neck injury that he had 
sustained in a post-service automobile accident.  (See February 
2010 VA treatment record). 

In addition, the medical evidence of record is wholly devoid of 
any evidence of unemployability attributable to the Veteran's 
sole service-connected skin disability. A March 2010 VA skin 
examination report reflects that the Veteran reported having skin 
infections that were difficult to control due to his poorly 
controlled non-service-connected diabetes mellitus, which 
influenced the course and response to treatment for his skin 
conditions.  Yet, this same examination report contains the 
Veteran's statement that his skin symptoms were relieved with the 
use of prescribed topical creams.  Critically, the Veteran stated 
that while he was frustrated by his skin symptoms, that they did 
not limit his activities.   (See March 2010 VA skin examination 
report).  

The Veteran clearly has a host of other health problems that 
impact his ability to be employable, those medical problems- 
particularly diabetes mellitus and hypertension-are not service-
connected disabilities.  Nonservice-connected disabilities and 
the Veteran's age cannot be used to establish unemployability for 
compensation purposes.

Accordingly, the Veteran does not meet the requirements for TDIU 
under 38 C.F.R. § 4.16, and the preponderance of the evidence is 
against a conclusion that his service-connected disability alone 
prevent him from obtaining or retaining gainful employment.  As 
such, referral for consideration of extraschedular entitlement to 
TDIU is not warranted, and the Veteran's claim of entitlement to 
TDIU is denied.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55- 56 (1990).


						CONTINUED ON NEXT PAGE





ORDER

Service connection for diabetes mellitus, to include as due to 
herbicide exposure, is denied. 

Service connection for hypertension, to include as due to 
herbicide exposure, is denied. 

Service connection for a disability manifested by high 
cholesterol is denied. 
 
Entitlement to TDIU is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


